Appellant owned and conducted a public house. He was also a railway brakeman and spent only a part of his time in his place of business, where he sold cold drinks and furnished tables for playing dominoes. He purchased cold drinks in bottles in cases and had use for an ice-box. His place was frequented by negroes, and at the time of the search a number of them were present. There was evidence that they frequently deposited their baggage on the premises. Among the bottles in the crates there were seven or eight bottles of so-called "shinny," an intoxicating liquor. Under the counter there was a hand-satchel in which there was a gallon of the same kind of liquid. When the hand-bag was discovered and opened, appellant disclaimed any knowledge of its contents or any control or ownership of it. He did not at the time of its discovery deny the ownership of the bottles in the crates, though he claimed at the time that he had no knowledge that any of them contained "shinny." At the time of the search he was present and conducted his business. According to his testimony, however, he had been there but a short time, that is, about twenty minutes. A person by the name of Harris, it seems, conducted the business for the appellant when he was absent. Harris was not called as a witness. Some witnesses testified that negroes who were in the habit of selling whiskey frequented the appellant's place. Others testified that they had often seen drunken negroes around the place. No one testified that the appellant ever sold or attempted to sell any whiskey or other intoxicant.
The court gave to the jury the following special charge:
"You are further charged, in connection with the court's main charge given you herein, that if the liquor in question was placed in defendant's place of business without his knowledge or consent, by some other person not his agent or representative, and that said liquor was there, if any, at the time it is alleged in the indictment, without his knowledge or consent, or if you have a reasonable doubt thereof, you cannot convict the defendant, and will return into court a verdict of not guilty." *Page 112 
Complaint was made of the refusal to charge on the law of circumstantial evidence. The law requires a charge on circumstantial evidence only when the reliance of the state is upon circumstances alone. Hunnicutt v. State, 18 Tex.Crim. App. 498; Branch's Ann. Tex. P. C., Secs. 1874 and 2368. When the act is proved by direct testimony and the inference to be drawn is only as to the intent or purpose, a charge on circumstantial evidence is not required. In the present instance, the direct evidence shows that in the house occupied by the appellant and used by him as a place to sell cold drinks to the public and to be used in playing dominoes, there was found the liquor in question. While there were other parties in the house at the time, the appellant had full control of it and of its contents. If he had not known of the presence of the liquor, or if it was not put there with his consent, then he would not be guilty. The state did not rely upon circumstances to show that he had the liquor but relied upon circumstances to meet his defensive theory of ignorance of its presence. With these conditions, we cannot say that the State relied upon circumstantial evidence alone. See Johns v. State, 100 Tex. Crim. 65. Of course, the appellant was entitled to some fair presentation by the court to the jury of his theory of defense. This, it occurs to us, was sufficiently shown in the special charge which was given at his request and in which the jury was told that if he did not know of the presence of or was not interested in the liquor found in his premises, he should be acquitted.
In view of the special charge given, a reversal would not be warranted even though a charge on circumstantial evidence might have been appropriate. Article 666, C. C. P., 1925, denies the right of this court to reverse for an omission in the charge "not calculated to injure the rights of the accused." See De Los Santos v. State, 65 Tex.Crim. Rep.; Law v. State,71 Tex. Crim. 179.
The motion for rehearing is overruled.
Overruled.